Citation Nr: 1804954	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  17-26 460	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a dental condition.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1949 to February 1953, from March 1953 to March 1956, from March 1956 to March 1962, and from July 1962 to March 1970.  Considering the procedural history and evidence of this appeal, the Board finds that the issue before it is limited to compensation for a dental disability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have a dental condition that is subject to service connection.


CONCLUSION OF LAW

Service connection for a dental condition for compensation purposes is not warranted.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, 17.160, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the duty to notify, the Board notes that the Veteran's claim was filed as a fully developed claim in February 2014.  The VA Form 21-526EZ includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings.  See VA Form 21-526EZ.  Therefore, the claim form satisfies VA's duty to notify.  Also, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, in this case, the duty to notify has been satisfied.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran was provided a VA examination of his claimed dental condition in February 2017.  The Board finds that this examination and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim. The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service, an exception to the general rule is applicable to some dental conditions.  In this regard, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 and not excluded by 38 C.F.R. § 3.381.

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

Service treatment records confirm the Veteran received dental treatment during service, including a traumatic injury to the right side of the face in August 1955.  

The Veteran was afforded a VA dental examination in February 2017.  The diagnosis was loss of most teeth.  The examiner noted that the Veteran experienced trauma to the right side of his face while in-service in August 1955 and that the onset of symptoms was August 1962.  The examiner opined that the current loss of teeth was less likely than not incurred in service or caused by the August 1955 trauma, noting that service treatment records show that the Veteran still had all his teeth fourteen years after the trauma in November 1969.  He also noted that the Veteran's tooth extractions were in 2005, 2006, and 2009 and were "due to normal extraction."

VA treatment records note the Veteran requested the teeth extractions with the stated goal of obtaining post-extraction dentures.  Informed consent notes from August and September 2012 specifically note that the requested and performed extractions were "not related to any trauma or condition developed during military service."    

Based on the foregoing, the Board finds that the Veteran does not have a dental condition that is subject to service connection.  While his STRs show in-service dental treatment and an in-service traumatic injury to the right side of the face, the evidence shows that these conditions resolved prior to the period on appeal.  Thus, the evidence shows that the Veteran does not have a dental condition that can be service connected for compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150.  That is, the only treatment noted is the removal of teeth and the competent evidence finds there is no a link between this treatment and the acknowledged facial trauma in service.  The preponderance of the evidence does not indicate post-service dental disability related to the incidents of the Veteran's service.

Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for a dental condition for compensation purposes is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a dental condition is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


